Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. This action is response to the amendments filed on 02/02/2021. Claims 21-40 are pending.
                                                 Reasons for allowance

 	2. With respect to claims 21, 28 and 35, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
The prior art of record (in particular, U.S. 20180137457 to Sachs et al. (hereinafter " Sachs'7457")) does not disclose, with respect to claim 21, a method, comprising: receiving, via a computing device, a message from an Internet-of-Things (IOT) device; identifying, via the computing device, an identifier of the IOT device, a location of the IOT device, or one or more  claims 21-27 are allowed.
The prior art of record (in particular, U.S. 20180137457 to Sachs et al. (hereinafter " Sachs'7457")) does not disclose, with respect to claim 28, receiving a broadcast message from an Internet-enabled device; identifying information associated with the Internet-enabled device in response to receiving the broadcast message; modifying an inventory data store to include  claims 28-34 are allowed.
The prior art of record (in particular, U.S. 20180137457 to Sachs et al. (hereinafter " Sachs'7457")) does not disclose, with respect to claim 35, receiving a message comprising an identifier of an Internet-enabled device from the Internet-enabled device; identifying additional data comprising a location of the Internet-enabled device or one or more capabilities of the Internet-enabled device at least in part by probing the Internet-enabled device for the additional data in response to receiving the message; generating a data structure that  claims 35-40 are allowed.
4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusions


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452